

114 S470 IS: Safeguarding Classrooms Hurt by ObamaCare’s Obligatory Levies
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 470IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Thune (for himself, Mr. Portman, Mr. Grassley, Ms. Ayotte, Mr. Rounds, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exempt certain educational institutions from the
			 employer health insurance mandate, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safeguarding Classrooms Hurt by ObamaCare’s Obligatory Levies. 2.Certain educational institutions exempt from employer health insurance mandate (a)In generalSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (F)Exception for certain educational institutionsThe term applicable large employer shall not include— (i)any elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965),
 (ii)any local educational agency or State educational agency (as such terms are defined in section 9101 of such Act), and
 (iii)any institution of higher education (as such term is defined in section 102 of the Higher Education Act of 1965)..
 (b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2014. 3.Study of impact on educationThe Secretary of Education shall—
 (1)study the impact of the employer health insurance mandate under section 4980H of the Internal Revenue Code of 1986 as in effect on the day before the date of enactment of this Act and the impact of such mandate as in effect on the day after the date of enactment of this Act—
 (A)in coordination with the national assessment of title I under section 1501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491), the ability of State educational agencies, local educational agencies, elementary schools, and secondary schools to meet the purposes of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and
 (B)in coordination with the annual data collection conducted through the Integrated Postsecondary Education Data System described in section 132(i)(4) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(4)), the ability of institutions of higher education to maintain academic programs; and
 (2)not later than one year after the date of the enactment of this Act, submit separate written reports to Congress with respect to the studies conducted under subparagraphs (A) and (B) of paragraph (1).